PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/745,940
Filing Date: 22 Jun 2015
Appellant(s): ROYSTON, Philip, Stewart



__________________
Daniel D. Hill, RegNo 35,895
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
First Issue
Appellant argues regarding claim 12, that nothing in the cited references teaches, discloses or suggests “select a second AID corresponding to a second application stored in the tangible non-transitory medium as the AID when the NFC device is operating in a low power mode, wherein the low power mode is at a lower power level than the high power mode, and wherein the second application is a low power version of the first application and execution of the second application does not require power from the communication device to complete a second transaction”.
Examiner respectfully disagrees
Borras teaches selecting a second AID corresponding to a second application stored in the tangible non-transitory storage medium as the AID when the device is operating in a low power mode. (par 14 “low-power application kernel version of the main application/GUI code can be designed and built specifically to execute-in-place out of flash NVM and provides a reduced but consistent version of the Idle/Home screen look-and-feel as the main version but with only the priority or critical applications enabled for device operation such as Voice Telephony, Push-to-Talk (PTT), Messaging and Browser. The set of applications and functionality selected to build the XIP kernel in flash NVM can be determined by minimal use of Scratchpad memory cache size requirements available in the processor”)
Jolivet teaches wherein execution of the second application does not require power from the communication device to complete a second transaction. (par 62-63 “considering the case of the battery 
Chen teaches wherein the second application is a low power version of the first application; (par 62, 43-45, 52-53 “application may be altered by the application in order to reduce power consumption”, 58, 65-66)
It would have been obvious for a person of ordinary skills in the art, at the time of applicant’s invention to combine the invention of Chen and Borras, with that of Jolivet. The motivation or benefits for including NFC technology which is a short-range wireless communication technology that allows data exchanging between devices over a relatively short distance (Jolivet, par 32).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        


Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                        /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.